Citation Nr: 0103598	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-04 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right foot hallux valgus with callus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran had active air service from May 1975 to July 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1999 decision by the Department of 
Veterans Affairs (VA) Cheyenne Regional Office (RO) which 
increased the rating of the service-connected right foot 
hallux valgus with callus from zero to 10 percent disabling.  
He attended a hearing at the RO in April 1999.  


REMAND

By September 1997 decision, the RO granted service connection 
for right foot hallux valgus with callus, and rated it zero 
percent disabling.  In March 1998 the veteran requested an 
increased evaluation for the right foot disability.  

The veteran reported for a scheduled VA examination in April 
1998.  The RO examination request form indicated that the 
claims file would not be made available to the VA examiner 
for review; the VA physician expressed in the examination 
report that prior medical records were unavailable for 
review.  The physician noted the medical history, apparently 
provided by the veteran, included right foot surgery in 
August 1997.  The veteran reported that since surgery, he 
could not spread his toes apart, and his right small toe 
stayed against the fourth toe at all times.  He complained of 
postoperative symptoms including swelling, burning 
sensations, and discoloration in the area where surgery was 
performed.  The symptoms were noted to occur randomly, 
lasting until he took weight off his right foot.  It was 
noted that he needed shoe inserts, bilaterally.  The 
examination revealed swelling, tenderness, and some numbness 
in the fifth metacarpal phalangeal joint area.  X-ray studies 
showed moderate hallux valgus deformity in the right foot 
with postoperative changes.  The pertinent diagnosis was 
moderate hallux valgus deformity of the right foot with short 
spells of swelling, burning, and discoloration.

VA outpatient records are of record, dated through March 
1998, revealing continued clinical treatment of the veteran's 
right foot disability.

By February 1999 decision, the evaluation of right foot 
disability was increased from zero to 10 percent under Code 
5279 (Metatarsalgia, anterior).  The veteran initiated a 
timely appeal in March 1999, contending that the 10 percent 
rating did not reflect a true picture of his disability.  

At an April 1999 hearing, the veteran testified that the 
August 1997 surgery "killed" nerve endings in the surgical 
area.  He stated his right foot hurt when he stood or walked 
for long periods, and he could stand for about three hours 
before needing to sit down.  He reported that his right foot 
was "in pretty bad shape" if he walked around a shopping 
mall without taking little breaks, and he did not dance as 
much as previously.  His representative contended at the 
hearing that the April 1998 VA examination was inadequate as 
the physician did not have the claims file for review. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
The duty to assist includes obtaining an adequate VA 
examination; this duty is not discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  When a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is inadequate to rate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).

In this case, the claims file reflects that the most recent 
medical evidence of record pertaining to the service-
connected right foot disability is the April 1998 report of 
VA examination.  Notably, the examination record indicates 
that the veteran's prior medical records were unavailable for 
the VA physician's review.  The Board is not required, 
pursuant to its duty to assist, to remand solely due to the 
passage of time following an otherwise adequate examination 
report; however, the Board finds that the April 1998 
examination report is inadequate for rating purposes, in part 
because the physician was unable to take into account records 
of prior medical treatment, and more significantly because 
the examiner failed to comment on the functional loss due to 
pain.  When rating disabilities of the musculoskeletal 
system, the examination must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45 (2000).  
DeLuca v. Brown, 8 Vet. App. 202 (1997).  The regulations, in 
part, require consideration of limitation of movement, 
weakened movement, excess fatigability, and incoordination, 
and pain due exclusively to the service-connected disability.  
A VA examination report must provide detailed information 
with regard to any limitation of function due to pain, 
including pain on use and movement of the joint affected 
during flare-ups, as well as any limitation of function due 
to weakness, fatigability, and/or incoordination, in order to 
permit an equitable evaluation of the veteran's claim.  
DeLuca, 8 Vet. App. at 206.  While 38 C.F.R. § 4.40 does not 
require a separate rating for pain, the impact of pain must 
be considered in a rating determination.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

In respect to a current, thorough VA examination for the 
purpose of evaluating the veteran's service-connected right 
foot disability, and in light of the veteran's testimony 
regarding the nature and severity of symptoms of his right 
foot disability (given a year after the April 1998 
examination), the Board believes that an additional medical 
examination is necessary for a fair adjudication of this 
appeal.

The veteran is advised that VA regulations provide that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examination.  
38 C.F.R. § 3.326(a).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examination, and provide that when entitlement to an 
increase in benefits cannot be established or confirmed 
without a current VA examination and the claimant, without 
good cause, fails to report for such examination, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment since March 1998, pertinent to 
his claim for increased rating for right 
foot hallux valgus with callus.  After 
securing any necessary authorization for 
release of information from the veteran, 
the RO should attempt to obtain copies of 
treatment records from all sources so 
identified which are not already of 
record.

2.  The RO should schedule the veteran 
for VA medical examination to determine 
the severity of the service-connected 
right foot hallux valgus with callus.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination; the examination 
report must reflect a review of the 
claims folder.  All testing deemed 
necessary, including X-ray studies, 
should be performed.  The examiner should 
record pertinent complaints, symptoms, 
and clinical findings.  Any portion of 
movement of the right foot which is 
painful should be so designated.  The 
examiner should comment, as to the right 
foot disability, on the presence or 
absence of less movement than normal, 
more movement than normal, instability, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, swelling, 
and pain on movement.  The examiner 
should provide an opinion as to the 
effect of the right foot disability on 
the veteran's ability to function and the 
degree of functional loss that is likely 
to result from a flare-up of symptoms or 
on extended use of the right foot.

3.  Then, the RO should review the 
examination report to ensure that they 
comply with this remand, including all 
requested findings and opinions.  If not, 
the reports should be returned to the VA 
examiner for correction.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file and 
ensure that all notification and 
development required by the VCAA is 
complete.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), 
pertinent guidance, subsequently provided 
by VA, and court decisions that are 
subsequently issued.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  An appropriate opportunity should be 
allowed for response.  Then, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other action must be handled expeditiously.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


